EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims:

11 – 24. (Canceled). 


Examiner note: Claims 1 – 10 were elected without traverse by telephone on 8/24/17 and claims 11 – 24 were withdrawn in the non-final action of 9/8/17. Since claims 11 – 24 do not depend from or otherwise require all the limitations of an allowable claim, they are not eligible for rejoinder under MPEP 821.04. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments on pages 13 – 14 of the Remarks filed 8/28/20 related to the first and second fan levels are persuasive. The present invention pertains to a ventilation system for an aviary that specifically requires a cage tower disposed on a floor, a first fan, plenum disposed on an exterior wall, second fan and a solid floor.  It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above ventilation system used in combination with .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                             
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746